Hjxl, J.
1. “No special form of words is necessary to make an assignment of a chose in action. Any language, however informal, if it shows the intention of the owner of the chose in action to at once transfer it, so that it will be the property of the transferee, will be sufficient to *50vest tlie title in tile assignee.” Southern Mutual Life Ins. Asso. v. Durdin, 132 Ga. 495 (64 S. E. 264, 131 Am. St. R. 210).
No. 6101.
February 20, 1928.
Rehearing denied March 3, 1928.
Wolver M. Smith and Horace & Frank Holden, for plaintiffs.
Pemberton Cooley, for defendants.
(a) Under the requirements of this rule a clause in a promissory note, “Each of us, whether principal, security, guarantor, endorser or otherwise, hereby severally waives for himself and family any and all homestead or exemption rights he or they may have under the laws of this or any other State; and we especially waive exemption of all kinds Tinder proceedings in bankruptcy courts of the United States, and authorize any trustee in bankruptcy, upon proof and allowance of this claim, to retain and sell -.sufficient of the property claimed as exempt, to pay amount allowed on this debt,” was not a sufficient assignment. It did not relate to a particular subject-matter to which the debtor then had title and which he could then assign, nor does it show an attempt on the part of the debtor “to at once transfer” any right or title belonging to him.
(5) The language held to be sufficient in the ease of Southern Mutual Life Insurance Asso. v. Durdin, supra, applied to a different matter, and was different from the above-quoted language.
(c) In Saul v. Bowoers, 155 Ga. 450 (117 S. E. 86), and Comer Bank v. Meador-Cauthorn Co., 160 Ga. 717 (128 S. E. 785), the papers held to have been sufficient contained the language “transfer, assign, and convey,” and consequently were also different from the language involved in the present ease.
2. The trial judge did not err in holding void the alleged assignments in the notes held by the intervenors, and in refusing to allow the intervenors to participate in the funds in the hands of the receiver, and in ordering the money, after payment of the expenses of litigation, applied to the claim of Ridley-Yates Company.

Judgment affirmed.


All the Justices concur, except Russell, C. J., and Hines, J., dissenting.